FILED
                           NOT FOR PUBLICATION                              NOV 07 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RIMA RAULINAITIS, SIGITAS                        No.   12-56508
RAULINAITIS,
                                                 D.C. No.
              Plaintiffs-Appellants,             2:11-cv-08026-MWF-JCG

 v.
                                                 MEMORANDUM*
LOS ANGELES COUNTY SHERIFFS
DEPARTMENT,

              Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Rima and Sigitas Raulinaitis appeal from the district court's summary

judgment in their 42 U.S.C. § 1983 action alleging violations of their Second

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Peruta v. County of San Diego, 824 F.3d 919, 925 (9th Cir. 2016) (en banc),

and we affirm.

      In Peruta v. San Diego, this court, sitting en banc, held that a member of the

general public does not have a right under the Second Amendment to carry a

concealed firearm in public, and that a state may impose restrictions, including a

showing of good cause, on concealed carry. Id. at 939. The San Diego and Yolo

County Sheriff’s Department policies interpreting the California statutory good

cause requirement at issue in Peruta therefore survived a Second Amendment

challenge. Id. For the same reasons, the Los Angeles County Sheriff’s

Department’s policies interpreting the California statutory good cause requirement

do not violate the Second Amendment.

      AFFIRMED.




                                          2                                   12-56508